DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.
 


Allowable Subject Matter
Claims 2-3 and 11 are canceled.
Claims 1, 4-10 and 12-19 are allowed.



REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Applicant’s claims submitted on 12/24/2021 have been fully considered. The amendments for independent Claim 1 have overcome prior art of record. 

The cited prior art of record, Atkinson et al. (US 20190219514 A1; hereinafter “Atkinson”) and Aurongzeb et al. (US 20130119352 A1; hereinafter “Aurongzeb”) have been found to be the closest prior art.

None of the prior art of record, alone or in combination, discloses all the limitations of claim 1 including a plurality of vertical projections on the substrate of the plurality of holes are separated from each other, wherein the cathode layer is continuously and integrally formed.

	There is no teaching, suggestion and motivation of combination of the limitations. 
The amended limitations, in combination with the remaining limitations of the independent Claim 1 are not taught nor suggested by the prior art of record. The claims are novel over the prior art in terms of entirety of the claims. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893